USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
DOC #:
GEORGIA PESTANA nee FILED: _6/24/202] D
C . THE CITY OF NEW YORK ——]
‘orporation Counsel opeciat Assistant Corporauon Counsel
LAW DEPARTMENT Cell: (917) 499-8632
100 CHURCH STREET

NEW YORK, NY 10007

June 23, 2021

VIA ECF

The Hon. Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007

Re: B.C. obo C.C. v. New York City Dep t of Educ., 21-cv-2840 (AJIN)(GWG)
Dear Judge Nathan:

I am a Special Assistant Corporation Counsel in the office of Corporation Counsel,
Georgia Pestana, attorney for Defendant in the above-referenced action, wherein Plaintiff seeks
solely attorneys’ fees, costs and expenses for legal work on an administrative hearing under the
Individuals with Disabilities Education Act, 20 U.S.C. §1400, ef seq., as well as for this action.

I write to respectfully request an extension of Defendant’s time to respond to the
complaint, from June 25, 2021 to August 6, 2021. I also write to request that the August 6, 2021
initial conference be adjourned to September 1, 8 or 9, 2021. Plaintiff has not indicated if he
consents to these requests. This is the second request for an extension of Defendant’s time to
answer and the first request for an adjournment of the initial conference. The first request for an
extension of the time to answer was made on April 13, 2021 and granted by Your Honor on April
14, 2021. The requested extension would provide the parties with additional time to continue
negotiating a settlement. We are hopeful that the parties will settle this matter without the need
for further burden on the Court’s time.

Accordingly, Defendant respectfully requests that its time to respond to the complaint be
extended to August 6, 2021 and that the initial conference be adjourned to September 1, 8 or 9,
2021.

Thank you for considering this request.
Respectfully submitted,

/s/

 
Martha Nimmer
Special Assistant Corporation Counsel

ce: Kevin Mendillo, Esq. (via ECF)

 

Pursuant to Rule 1.D of the Court's Individual Practices in
Civil Cases, requests for adjournments and extensions of
time must state whether the moving party's adversary
consents and, if not, the reasons given by the adversary for
refusing to consent. The Defendant should renew this

request after conferring with opposing counsel or explain
why it is infeasible to do so. SO ORDERED.

Na Qiks

SO ORDERED. 6/24/2021
ALISON J. NATHAN, U.S.DJ.

 

 

 

 

 

 

 
